Citation Nr: 0733932	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO. 04-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a chronic condition 
to account for swelling of the parotid glands.

2. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
on appeal.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A chronic condition to account for swelling of the parotid 
glands was not incurred in active service; nor is there a 
disability resulting from swelling of the parotid glands.


CONCLUSION OF LAW

The criteria for a grant of service connection for a chronic 
condition to account for swelling of the parotid glands have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The RO submitted 
a request for records in April 2003 from Seymour Johnson Air 
Force Base and in October 2005 from Tripler Army Medical 
Center, where the veteran reported he had been treated. In 
April 2004 and March 2006, the RO received notification from 
each facility that records for the veteran had not been 
located. The service medical records, VA and private medical 
records, and lay statements are associated with the claims 
file. Additionally, the veteran was afforded a VA 
examination. The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claims. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.
The Merits of the Claim

The veteran seeks service connection for a chronic condition 
to account for swelling of the parotid glands. Specifically, 
the veteran argues that he incurred a chronic condition to 
account for swelling of the parotid glands during his active 
duty service. Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The claim is denied because the record does 
not show the veteran to have a "disability" characterized 
by swelling of the parotid glands within the meaning of the 
law, apart from already service-connected disorders. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

Service medical records are devoid of any evidence of parotid 
gland swelling. In May 1987, the veteran was examined in 
response to complaints of a sore throat, coughing, watery 
eyes, and nose. The examiner noted swollen nostrils, a 
slightly red throat, swollen left cervical lymph glands, and 
tenderness of the sinuses. The veteran was diagnosed with an 
upper respiratory infection. The veteran underwent a medical 
board examination in May 1990. While the veteran was found 
unfit for further military service due to physical disability 
(and service connection has been granted for the disorders 
underlying this finding), the veteran did not mention nor did 
the examiner notate any findings of parotid gland swelling. 

In October 2002, Thad West, M.D. diagnosed the veteran with 
swelling of the parotid glands of an unclear etiology. The 
physician noted veteran's report that this symptom began 
during military service. In a July 2003 diagnostic study 
conducted by the University of North Carolina Medical Center, 
it was reported that the veteran had undergone computerized 
tomography and parotid biopsy studies which did not find a 
specific diagnosis. A May 2004 medical summary from a 
diagnostic physician confirmed these findings, reiterating 
that the veteran had undergone a parotid gland biopsy which 
was non-diagnostic.

In May 2004 the veteran underwent a VA examination. The 
veteran reported that he had the onset of bilateral parotid 
gland swelling while on active military duty and stationed in 
Hawaii. He reported that these glands swelled daily and at 
times the swelling was quite substantial. The veteran stated 
his headaches were worse when the parotid glands were 
swollen, and as alluded to above, the veteran is in receipt 
of service connection for a respiratory disorder with 
headaches. The veteran also reported a biopsy of his right 
parotid gland and multiple biopsies of his lip in an attempt 
to rule out sarcoid and Sjogren's disease. The veteran 
reported that these diagnostic tests were negative. A 
physical examination by the examiner revealed that the right 
and left parotid glands did not appear swollen. There were no 
masses in either parotid gland. They were non-tender. The 
examiner diagnosed recurrent parotid gland swelling, and 
opined it was at least as likely as not service connected. 

The May 2004 VA examiner notated receipt and review of the 
service medical and medical treatment records. However, the 
May 2004 VA record revealed the timing of the onset of 
symptoms was reported by the veteran. As such, it appears the 
physician's May 2004 statement was based upon the veteran's 
reported history. It is well settled that the transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995). However, apart from the veteran's 
report to the examiner as to the onset of the parotid gland 
swelling, the record does not substantiate the veteran's 
account. account appears to be based on the uncorroborated 
report of the veteran, it has no other support in the record. 
Swan v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran). 

The Board does not doubt the sincerity of the veteran's 
belief that he has developed a chronic condition to account 
for swelling of the parotid glands. The veteran concluded in 
a July 2004 statement that the diagnosis of polymyositis 
accounted for his parotid gland swelling. This statement by 
the veteran, however, is not corroborated with the medical 
evidence of record. As a lay person without the appropriate 
medical training and expertise, however, he simply is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

To the extent that the veteran currently has or complains of 
symptoms of a chronic condition that accounts for swelling of 
the parotid glands, such symptoms have not been linked to a 
diagnosed disorder. In this respect, the symptoms are akin to 
other subjectively reported symptoms without an etiological 
basis, for which service connection may not be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
veteran has a chronic condition that accounts for the 
swelling of the parotid glands, that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). As noted, in the absence 
of a present disability that is related to service, a grant 
of service connection is clearly not supportable. Brammer at 
225.
 
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic 
condition to account for swelling of the parotid glands. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic condition to account for 
swelling of the parotid glands is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran's service medical records indicated the veteran 
complained of and was treated in service for various back 
injuries. A review of the claims file also indicates that the 
veteran further injured his back in a December 1996 accident 
at work. A December 2005 examination by Dr. PHW diagnosed the 
veteran with degenerative disc disease at L4-L5 and L5-S1 
with a possibility of spinal stenosis.  The veteran contends 
his current back disability is related to service. In order 
to determine, if possible, the etiology of the veteran's back 
disorder(s), an examination is necessary.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for any back 
disorders. The RO/AMC should then 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already in the 
claims file. 

2.	The RO should provide the veteran with 
VA Form 21-4142 so that worker's 
compensation records can be requested 
on his behalf. The RO should secure any 
available decisions, with supporting 
medical records, with respect to any 
workers' compensation claims filed by 
the veteran, in particular, one or more 
related to a back injury. Any such 
records so obtained should be 
associated with the veteran's VA claims 
folder. 

3.	The veteran should be afforded an 
orthopedic examination to ascertain the 
nature and etiology of all back 
disorder(s) that may be present. The 
claims folder, and a copy of this 
remand, will be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The examiner 
must respond to the inquiry as to 
whether or not a current back disorder 
was caused or aggravated by any in-
service injuries. The examiner must 
state the medical basis or bases for 
this opinion. If the examiner is unable 
to so state without resort to 
speculation, he or she should so state. 
The RO/AMC should ensure that any 
clinical studies deemed necessary by 
the examiner or otherwise required are 
conducted. 

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	The RO should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

6.	When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review. In the event the 
veteran prevails as to his claim of 
service connection for a back disorder, 
the RO should consider the ruling in 
Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a 
medical disability and submits a claim 
for an increased disability rating with 
evidence of unemployability, VA must 
consider a claim for a total rating 
based on individual unemployability). 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


